Citation Nr: 0905928	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).

2. Entitlement to service connection for gout.  

3. Entitlement to service connection for skin fungus of both 
feet.  

4. Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

5. Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

6. Entitlement to service connection for arthritis of the 
left knee.  

7. Entitlement to service connection for arthritis of the 
right knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2007, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In June 2008, the Veteran appeared at a hearing before the 
undersigned.   A transcript of the hearing is in the record. 

The issues of a higher rating than 30 percent for PTSD and 
service connection for arthritis of the right knee and 
arthritis of the left knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. There is no competent evidence of current gout.  

2. There is no competent evidence of current skin fungus of 
both feet.  

3. Carpal tunnel syndrome of the right wrist was not 
affirmatively shown to have been present in service and the 
current carpal tunnel syndrome of the right wrist, first 
documented after service, is unrelated to an injury or 
disease of service origin.

4. Carpal tunnel syndrome of the left wrist was not 
affirmatively shown to have been present in service and the 
current carpal tunnel syndrome of the left wrist, first 
documented after service, is unrelated to an injury or 
disease of service origin.


CONCLUSIONS OF LAW

1. Gout was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Skin fungus of both feet was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).

3. Carpal tunnel syndrome of the right wrist was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

4. Carpal tunnel syndrome of the left wrist was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2006.  In the letter, the Veteran was notified of 
the evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The notice included, in general, the provisions 
for disability ratings and the effective date of the claims, 
that is, the date of receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  On the claims of service connection 
for gout, skin fungus of the feet, carpal tunnel syndrome of 
the right wrist and left wrist, the record does not indicate 
that they may be associated with the Veteran's service as 
there is no credible evidence of recurrent symptoms or 
continuity of symptomatology since service or other possible 
association with service.  For these reasons, a VA medical 
opinion on the questions of service connection is not 
necessary to decide the claims.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated by service.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Gout and Skin Fungus of the Feet

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for gout and skin fungus of the feet.  

Post service medical records do not show any complaints, 
treatment or diagnoses of gout and skin fungus of the feet.  

In June 2008, the Veteran testified that he had problems with 
gout in service.  He also stated he was treated for jungle 
rot on his toes and legs during service.  


Analysis

On the basis of the service treatment records, gout and skin 
fungus of the feet were not affirmatively shown during 
service, and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established. 

Although the Veteran is competent to describe an injury, gout 
and skin fungus of the feet are not conditions under case law 
that have been found to be capable of lay observation.  

Therefore the determination as to the presence of current 
disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

As the Board may consider only independent medical evidence 
to support its findings as to a question of a medical 
diagnosis, not capable of lay observation, and as there is no 
evidence of gout and skin fungus of the feet, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As there is no favorable evidence of gout and skin fungus of 
the feet, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).



Carpal Tunnel Syndrome of the Right and Left Wrists

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for carpal tunnel syndrome of the right 
wrist and left wrist.  

After service, the evidence first shows the Veteran had 
carpal tunnel syndrome in 2005.  VA treatment records show 
that in July 2005, an electromyography indicated carpal 
tunnel syndrome in the right hand.  The impression was carpal 
tunnel syndrome and the Veteran was given splints for both 
wrists.  

In June 2008, the Veteran testified that in 2005, he started 
having consecutive treatment for carpal tunnel syndrome and 
was treated for the disability prior to that time.  He stated 
that during service he was a tanker and had problems with his 
wrists.  

Analysis

On the basis of the service treatment records, carpal tunnel 
syndrome of the right and left wrists were not affirmatively 
shown to have been present during service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

As the disabilities were not noted or observed during service 
as evidenced by the service treatment records and as there is 
otherwise no other evidence of the disabilities during 
service, the principle of continuity of symptomatology does 
not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between carpal tunnel syndrome of the right wrist 
and left wrist and an established injury or disease of 
service origin.

Carpal tunnel syndrome is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence of such a disability 
therefore is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Where as here, the questions are the diagnosis of carpal 
tunnel syndrome, not capable of lay observation, and 
therefore medical in nature, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements that his current carpal tunnel syndrome 
of the right and left wrists had onset during service or are 
related to any injury or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
carpal tunnel syndrome of the right wrist or carpal tunnel 
syndrome of the left wrist were present during service or are 
otherwise related to an injury or disease or event of service 
origin, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for gout is denied.  

Service connection for skin fungus of both feet is denied.  

Service connection for carpal tunnel syndrome of the right 
wrist is denied.

Service connection for carpal tunnel syndrome of the left 
wrist is denied.  


REMAND

On the claim for a higher rating than 30 percent for PTSD, 
the Veteran submitted an authorization to obtain his private 
medical records from Dr. Young.  These records need to be 
obtained and associated with the claims folder.  

On the claim for service connection for the left knee, the 
Veteran testified that a VA doctor told him his knee problems 
were due to service.  Further clarification from the Veteran 
is needed regarding this medical opinion.  

On the claim for service connection for the right knee, 
service treatment records show that in July 1968, the Veteran 
was treated for right knee pain and had an impression of 
chondromalacia.  In October 1969, the Veteran had 
questionable arthritic pain in his right knee.  The examiner 
noted the Veteran had a history of right knee trauma ten 
years earlier, triggering the presumption of soundness. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's private treatment 
records for PTSD need to be obtained 
from Dr. M. Young and added to the 
file.  

2. The Veteran should be asked to 
clarify the approximate date, VA medical 
facility and name of VA doctor who 
examined him and concluded his knee 
problems were due to service.  The 
records should then be obtained and 
associated with the claims file.  

3. The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his left knee arthritis and 
right knee arthritis.  The claims folder 
must be made available to the examiner for 
review.  The examiner also is asked to 
address the following questions: 

a). What was the degree of right knee 
disability, if any, existing at the 
time of entrance into service? 

b). In addition to the history of a 
pre-existing right knee problem, what 
clinical factors, if any, during 
service support a finding that a 
right knee disability preexisted 
service? 

c). If the history and clinical data 
support the conclusion that right 
knee arthritis pre-existed service, 
then was the pre-existing right knee 
arthritis aggravated by service, that 
is, was there a permanent increase in 
severity, that is, a worsening of the 
underlying condition not due to the 
natural progress of the condition as 
contrasted to a temporary worsening 
of symptoms? 

d). If the history and clinical data 
do not support the conclusion that 
right knee arthritis pre-existed 
service, is it at least as likely as 
not that the current right knee 
arthritis is related to service?  

e). Is it at least as likely as not 
that the current left knee arthritis 
is related to service?  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

4. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


